DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the preliminary amendment filed on 10/11/2018. Per the amendment, claims 3-4, 7-11, 14, and 16-20 have been amended. As such, claims 1-20 are pending in the instant application.

Claim Objections
Claims 13 and 19 are objected to because of the following informalities: 
 Claim 13: “fog-droplet generation unit” should be written as –mist-droplet generation unit--.  Appropriate correction is required.
Claim 19, line 6: “a nasal prong” should be written as –the nasal prong— because a nasal prong has already been introduced in line 4.
Regarding claim 19, the nasal prong is positively recited as part of the humidifier. It would seem that the nasal prong would be more appropriately as a part of the respiratory assistance device of claim 20 that also includes the humidifier of claim 1. The examiner suggests depending claim 19 from claim 20.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: mist-droplet generation unit in claim 1, line 8; water retaining member in claim 1 and 2, 8-11; a droplet heating unit in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, it is unclear if “a passage through which the gas flows” of line 2 is the same “passage through which gas flows” that was already introduced in claim 12, lines 4-5, or if the passage recited in claim 13 is a different passage than that of claim 12. For examination purposes, the examiner interprets the passage through which the gas flows of claim 13 to be the same passage from claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 16-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arcilla et al. (US 2013/0263845 A1).
With respect to claim 1, Arcilla teaches A humidifier (Fig.3A, 201a)  that is to be connected to a respiratory assistance device (“ventilator system”, [0027]) configured to regulate or assist ventilation of a user, the humidifier (201a) being configured to add moisture to a gas fed from a gas source in the form of fine particles or water vapor ([0026]), the humidifier comprising: a liquid container (“liquid chamber”, 303) configured to contain a liquid containing at least water ([0036]; [0028], “the liquid may be water”); a mist-droplet generation unit (“nebulizer”, 305) configured to generate mist droplets being fine particles of the liquid ([0038], where “the liquid in the liquid chamber is aerosolized (e.g., using nebulizer 305)); and a water retaining member (membrane 313), configured to hold at least a part of the mist droplets ([0035], where membrane 313 is impermeable to liquid but permeable to vapor to prevent liquid from entering the patient circuit while allowing the gas in the patient circuit to become humidified by the vaporized liquid).
With respect to claim 4, Arcilla teaches comprising a droplet heating unit (heater 309a) configured to heat at least one of the mist droplets and the moisture held by the water retaining member (313) to vaporize the mist droplets or the moisture into the water vapor ([0034], where heater 309a converts the aerosolized liquid into a gas/vapor).
With respect to claim 16, Arcilla teaches wherein the mist-droplet generation unit (305) has an ultrasonic generation unit configured to vibrate the liquid to generate the mist droplets ([0032],” ultrasonic horn driven by a piezoelectric element)”.
With respect to claim 17, Arcilla teaches wherein the mist-droplet generation unit (305) includes a vibration generation device, and a mesh having many minute pores ([0032], “nebulizer 305 may include an aperture plate or mesh with one or more small holes (e.g., average of.about.2 .mu.m) that is connected to a vibrational element (e.g., a piezoelectric element or an ultrasonic horn driven by a piezoelectric element)”).
With respect to claim 20, Arcilla teaches A respiratory assistance device (Fig.2, mask 211, patient circuit 209, humidifier system 200 and ventilator system (not shown), [0027]) configured to regulate or assist ventilation of a user, the respiratory assistance device comprising the humidifier (201a) provided with features according to claim 1 (see above rejection of claim 1).

Claim(s) 1, 4, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klasek et al. (US 2010/0206308 A1).
With respect to claim 1, Klasek teaches A humidifier (Fig.1) that is to be connected to a respiratory assistance device configured to regulate or assist ventilation of a user (flow generator 20 [0075]), the humidifier being configured to add moisture to a gas fed from a gas source in the form of fine particles or water vapor (Abstract), the humidifier comprising: a liquid container (tub 1) configured to contain a liquid containing at least water (13); a mist-droplet generation unit configured to generate mist droplets being fine particles of the liquid (heating element 12); and a water retaining member (Fig.6, 36 wicking element) configured to hold at least a part of the mist droplets ([0062] and [0072] where wicking element absorbs condensation from the vaporized mist droplets).
claim 4, Klasek teaches comprising a droplet heating unit (Fig.1, 19, portion of heating element that is configured to heat the gas passageway; [0052], 19, “third heater element or zone”) configured to heat at least one of the mist droplets and the moisture held by the water retaining member to vaporize the mist droplets or the moisture into the water vapor ([0062], “the wicking element in combination with the heating element 12 acts as a powered wick”).
With respect to claim 15, Klasek teaches wherein the mist-droplet generation unit has a liquid heating unit (heating element portion 12 submerged in the liquid, Fig.1) configured to heat the liquid to evaporate the water contained in the liquid, and the liquid heating unit is integrated with the droplet heating unit (the droplet heating unit being portion 19, [0056], “the heating element 12 may be used to heat the flow of breathable gas, the water, and/or any other fluids”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Arcilla as applied to claim 1 in view of Sata et al. (US 2012/0012108 A1).
claim 10, Arcilla teaches the limitations of claim 1 including the water retaining membrane (313).
Arcilla does not teach that the water retaining member is made of a nonwoven fabric.
However, Sata teaches a humidified respiratory circuit (Fig.1) comprising a water retaining member that is made of a nonwoven fabric as a known material for providing a film having moisture permeability and water resistance at a low production cost ([0088]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the water retaining member of Arcilla to be made of nonwoven fabric as taught by Sata to provide an effective moisture permeable but water resistant member at a low production cost ([0088]).

Claims 1, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Korneff et al. (US 2012/0125334 A1)in view of Virr et al. (US 2010/0083965 A1).
With respect to claim 1, Korneff teaches A humidifier (Fig.4, 400) that is to be connected to a respiratory assistance device configured to regulate or assist ventilation of a user (gas source Fig.4, 110, [0110]), the humidifier being configured to add moisture to a gas fed from a gas source in the form of fine particles or water vapor ([0037]), the humidifier comprising: a liquid container configured to contain a liquid containing at least water (see container with water line in Fig.4, 400; [0018], “the humidifying agent comprises water”); a mist-droplet generation unit (droplet generating device 470, [0036]) configured to generate mist droplets being fine particles of the liquid ([0036], “The droplet generating device 470 may be any suitable apparatus that will produce fine droplets of humidifying agent”). Korneff also teaches a droplet heating unit (420) that comprises a heating coil within the gas inlet line (430) to vaporize the droplets as they enter the gas inlet line ([0037]).
a water retaining member configured to hold at least a part of the mist droplets.
However, Virr teaches a humidification system (Fig.1) comprising heating element (Fig.6, 24) within a gas inlet line (Fig.6, 12), and a water retaining member (wick 30) configured to hold at least a part of the mist droplets ([0064], “The external form of the wick device 30 may be a co99ntinuous liner upon the inner wall of the gas conduit 12”) to absorb condensation within the conduit, ([0070], “any condensing water may be transferred by the wick device 30 to other areas on the wick).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the humidifier of Korneff to comprise a water retaining member as an inner layer within the gas inlet line as taught by Virr to absorb condensation within the gas inlet line.
With respect to claim 4, Korneff as modified teaches comprising a droplet heating unit (Korneff, 420) configured to heat at least one of the mist droplets and the moisture held by the water retaining member to vaporize the mist droplets or the moisture into the water vapor (Korneff, [0037]).
With respect to claim 5, Korneff as modified teaches wherein the droplet heating unit (420) is provided in an inspiratory pipe (430) of a breathing circuit provided in the respiratory assistance device.
Korneff as modified does not explicitly disclose that the droplet heating unit is provided in an inscribed or circumscribed manner in or on the inspiratory pipe of the breathing circuit.
However, Virr discloses a droplet heating unit (Fig.6, 24) provided in an inscribed (see Fig.6 where heater is inscribed on the inside of the gas conduit) or circumscribed manner in an inspiratory pipe (gas conduit 12) of a breathing circuit (Fig.1) to increase the rate of vaporization of the humidifier ([0019]).

With respect to claim 6, Korneff as modified teaches wherein the droplet heating unit is provided in an inscribed or circumscribed manner in or on the water retaining member (Virr, Fig.6, where droplet heating unit 24 is provided in a circumscribed manner on the water retaining member 30).

Claim 1-3, 7-9, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Holyoake et al. (US 2018/0078728 A1) in view of Wondka et al. (US 2012/0138050 A1).
With respect to claim 1, Holyoake teaches A humidifier ([0011]-[0013], where the humidifier is taken to be the humidification chamber, the patient circuit and the filter 1012 of Fig.22A) within the patient circuit that is to be connected to a respiratory assistance device ([0011], “gases source”)  configured to regulate or assist ventilation of a user ([0001]), the humidifier being configured to add moisture to a gas fed from a gas source in the form of fine particles or water vapor, the humidifier comprising a water retaining member (filter 1012) configured to hold at least a part of the mist droplets ([0550], “the filter repels water and does not promote microbial growth. The filter should allow for air and water vapour (i.e. humidity) to pass through the filter without compromising filtration of infectious matter and condensate).
Holyoake does not teach a liquid container configured to contain a liquid containing at least water a mist-droplet generation unit configured to generate mist droplets being fine particles of the liquid 
a liquid container configured to contain a liquid containing at least water ([0069], “A humidifier/vaporizer/aerosolizer 309 may have water, an aqueous solution, etc. 311 and a vapor phase 313.”); and a mist-droplet generation unit configured to generate mist droplets being fine particles of the liquid ([0069], “Humidity can be created using a heated humidifier or an aerosolizer 325”) to provide humidified gases to a patient through a patient circuit and interface.
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the humidifier of Holyoake to comprise a liquid container configured to contain a liquid containing at least water and a mist-droplet generation unit configured to generate mist droplets as taught by Wondka as a known way to provide humidified gases to a patient through a patient circuit and interface.
With respect to claim 2, Holyoake as modified teaches wherein the water retaining member (1012) is provided inside an inspiratory pipe of a breathing circuit provided in the respiratory assistance device along a longitudinal direction of the inspiratory pipe (Fig.22A), and the water retaining member has a length of 50 cm or more (Holyoake, [0551], where “a filter may be provided as a component to be inserted into an end of a conduit forming part of a respiratory breathing circuit”, and [0555], “The filter 1012 may be provided as a separate filter element to be inserted into or attached to a conduit” and [0407], “The filter may be coupled to an interface tube, such as a patient interface gases conduit or gas lumen, that is coupled to the manifold. The patient interface gases conduit or gas lumen may be a short section of tube or conduit. For example, the patient interface gases conduit or gas lumen may be about 20 cm to about 50 cm long”).
With respect to claim 3, Holyoake as modified teaches wherein the water retaining member (Fig.22A, 1012) has gas permeability (Holyoake, [0550], “the filter repels water and does not promote microbial growth. The filter should allow for air and water vapour (i.e. humidity) to pass through the  and has a tubular structure that is closed at one end on a side of the user and has an opening at the other end on a side of the gas source and the gas penetrates an inside of the water retaining member through the opening, passes through the water retaining member, and is released to an outside thereof (Holyoake, See Fig.22A where arrows denote airflow from the gas source entering the opening of filter 1012 and exiting through the closed end of filter 1012).
With respect to claim 7, Holyoake as modified teaches wherein a vapor pressure of the gas is increased by moisture held by the water retaining member (This follows the ideal gas law where pv=nrt where n is amount of substance and when the other variables are held constant is directly proportional to pressure, therefore and increase in n creates an increase in p).
With respect to claim 8, Holyoake as modified teaches wherein the water retaining member (filter 1012) is an exchangeable member (Holyoake, [0547], “the filter…being replaced for each person”).
With respect to claim 9, Holyoake as modified teaches wherein the water retaining member has a water absorbing property (Holyoake, [0026], where the filter or filtration material may comprise hydrophilic characteristics or properties).
With respect to claim 14, Holyoake as modified teaches wherein the mist-droplet generation unit has a liquid heating unit configured to heat the liquid to evaporate the water contained in the liquid (Wondka, [0056], “The humidification liquid may or may not be heated. If heated by the humidification system, the humidification system may use a capillary forced vaporizer.”)
With respect to claim 18, Holyoake as modified teaches wherein the mist-droplet generation unit has a jet-type mist- droplet generation unit configured to use compressed air (Wondka, [0056], “the humidification system may use…an airbrush style aerosol generator (where a high speed jet of gas entrains liquid and nebulizes the liquid)).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Holyoake and Wondka as applied to claim 1 above, and further in view of Boucher et al. (US 2014/0158127 A1).
With respect to claim 19, Holyoake as modified teaches the limitations of claim 1 and wherein the water retaining member is further disposed in the vicinity of a nasal prong configured to feed the gas to nasal cavities of the user (Holyoake, [0556], “In some embodiments the patient interface is a nasal cannula comprising one or two nasal prongs to fit into a patient's nostrils. In such an embodiment, each prong may provide a filter”).
Holyoake as modified does not teach a housing configured to support a nasal prong has at least one drain hole configured to drain condensation.
However, Boucher teaches a nasal cannula housing (Fig.32, 22560) configured to support a nasal prong (22582a and 22582b) that has at least one drain hole (opening into fluidic channels 22592) configured to drain condensation ([0179], “In use, rainout droplets deposited on the first surface 22573 or the curved surface 22575 can be transported through the fluidic channels 22592 (e.g., via capillary action) to the reservoir 22590 where they can be stored and prevented from being delivered to the nostrils of a patient”).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the nasal prong housing of Holyoake as modified to further include a drain hole capable of draining condensation to prevent liquid condensation from being delivered to the nose of the patient.

Allowable Subject Matter
Claim 11, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject 
Claims 12 and 13 depend from claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Herron Jr. (US 2009/0025724 A1) discloses a heated breathing conduit with wicking material for removal of water from a hose.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CANA A GALLEGOS/Examiner, Art Unit 3785        

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785